Citation Nr: 0708894	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for actinic keratosis, 
claimed as skin cancer due to sun exposure and radiation.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral wrist condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  
Jurisdiction over the veteran's claims folder has been 
transferred to the RO in Waco, Texas.  

The Board notes that in an October 2002 rating decision, the 
RO denied service connection for actinic keratosis.  In 
February 2003 the veteran requested that the claim be 
reopened.  A July 2003 rating decision declined to reopen the 
claim.  The veteran submitted a notice of disagreement in 
July 2003.  A statement of the case was issued in April 2004, 
and a timely substantive appeal was received in April 2004.  
The Board has determined that the notice of disagreement 
received in July 2003 was timely with respect to the October 
2002 rating decision which denied service connection for 
actinic keratosis.  Moreover, the April 2004 statement of the 
case addressed the merits of the veteran's service connection 
claim, and the substantive appeal relative to that statement 
of the case was timely.  Accordingly, the Board will address 
the claim of entitlement to service connection for actinic 
keratosis on its merits.

The issue of entitlement to service connection for actinic 
keratosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions of January 1953 and October 2002, the 
RO denied service connection for right shoulder and bilateral 
wrist conditions.  The veteran did not perfect appeals with 
respect to those decisions.

2.  The evidence received since the October 2002 denial of 
service connection for right shoulder and bilateral wrist 
conditions is cumulative or redundant of evidence previously 
of record, and does not relate to an unestablished fact 
necessary to substantiate the claims.


CONCLUSION OF LAW

1.  The January 1953 and October 2002 decisions denying 
service connection for right shoulder and bilateral wrist 
conditions are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for right 
shoulder and bilateral wrist conditions.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's present request to reopen 
February 2003, after the enactment of the VCAA.  A letter 
dated in March 2003 told the veteran that his claims had been 
previously denied that that in order to reopen them, he was 
required to submit new and material evidence.  

An April 2003 letter discussed the evidence of record and 
told the veteran how VA would assist him in obtaining 
evidence.  

A May 2003 letter discussed the evidence of record.  It told 
the veteran what steps had been taken to obtain identified 
evidence.  The veteran was told how VA would assist him.  The 
bases for the previous denials of service connection were 
discussed, and the letter explained the meaning of new and 
material evidence.  The veteran was asked to identify 
evidence supportive of his claim.

An April 2006 letter explained how VA establishes disability 
ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

	Right Shoulder and Bilateral Wrist Conditions

The RO initially denied the veteran's claims of entitlement 
to service connection for right shoulder and bilateral wrist 
conditions in January 1953.  It found that there was record 
of any injury of the wrists or right shoulder in service, no 
residuals of any injury, and no residuals currently shown.  
In essence, there was no accepted proof of in-service injury, 
no competent evidence of post-service disability and no 
competent evidence of a nexus to service.

The record at the time of the January 1953 rating decision 
included the veteran's service medical records which reflect 
no diagnosis, complaint, or abnormal finding pertaining to 
the veteran's right shoulder or wrists.  On discharge 
examination, the veteran was found to be qualified for 
discharge.

The record also contained a compensation application 
submitted by the veteran in November 1952, alleging an injury 
to his right shoulder and wrists in August 1951.  The veteran 
indicted that he was treated at an evacuation hospital and an 
aid station in Korea.

The veteran sought to reopen his claims in February 2002.  In 
support of his request to reopen, he submitted VA treatment 
records.  A May 2001 record reflects the veteran's complaint 
of right shoulder pain.  A 2002 X-ray examination showed an 
osteophyte.

In October 2002, the RO declined to reopen the veteran's 
claims.  It determined that the evidence submitted did not 
establish service incurrence or diagnosis within one year of 
discharge for either of the claimed conditions.

In February 2003, the veteran submitted the instant request 
to reopen his claims.  At that time, he provided private 
medical records, including a February 2002 MRI report 
reflecting degenerative disease of the right shoulder and 
inflammation or injury-strain involving the subscapularis 
muscle and adjacent tendon.

Also added to the record since the October 2002 rating 
decision are VA treatment records dating from March 2002.  
Those records show that the veteran has some osteoarthritis 
in his right shoulder.  There is no indication of treatment 
for the veteran's wrists.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the veteran's claims 
for right shoulder and bilateral wrist disorders has not been 
submitted.  In sum, none of the evidence added to the record 
since the October 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim.  
Evidence of a shoulder disorder was before the RO at the time 
of the October 2002 rating decision.  As such, additional 
evidence showing a right shoulder disability is cumulative.  
None of the evidence added to the record since October 2002 
demonstrates that any right shoulder or bilateral wrist 
disorder was incurred in service or that there is otherwise a 
nexus to service.  In fact, the evidence is silent with 
regard to any bilateral wrist disorder, either in service or 
thereafter.  His assertions of an in-service injury had 
previously been voiced; such re-assertions are cumulative.  
Accordingly, none of the evidence added to the file since the 
October 2002 rating decision is new and material for the 
purpose of reopening the claims of entitlement to service 
connection for right shoulder or bilateral wrist disorders.

Stated differently, in regard to the wrists, at the time of 
the prior denials there was no competent evidence of current 
disability, no competent evidence of a nexus to service and 
no accepted or confirmatory evidence of an in-service disease 
or injury of the wrists.  Since the prior decisions, no facts 
have changed.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for right 
shoulder or bilateral wrist disorders.


ORDER

The application to reopen the claim of entitlement to service 
connection for a right shoulder condition is denied.

The application to reopen the claim of entitlement to service 
connection for a bilateral wrist condition is denied.


REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the remaining issue on appeal.

The veteran's service medical records reflect that he was 
treated on various occasions for sunburn.  In April 1950 he 
was seen for mild sunburn to his face.  In October 1950, he 
was noted to have first degree sunburn of the back and arms.  
A subsequent October 1950 record notes second degree sunburn.  
Post-service treatment records show that the veteran has been 
treated for advanced actinic keratosis.  The Board concludes 
that the veteran should be afforded a VA examination to 
determine the nature and etiology of his current skin 
condition.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
skin examination to determine the nature 
and etiology of his actinic keratosis.  
Upon examination and review of the claims 
folder, the physician should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's actinic keratosis is 
related to any injury or disease in 
service.    

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


